                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


John S. Nwagbaraocha

     v.                                    Civil No. 18-cv-304-LM
                                           Opinion No. 2019 DNH 185
Dartmouth Hitchcock
Medical Center et al.


                              O R D E R

     Plaintiff Father John S. Nwagbaraocha, a Catholic priest,

brings this suit against his former employer, Dartmouth-

Hitchcock Medical Center (“D-H”),1 and his former supervisor,

Reverend Frank Macht.     Defendants move for summary judgment on

all plaintiff’s claims.    Doc. no. 28.   Plaintiff objects.   Doc.

no. 34.   On October 25, 2019, the court heard oral argument on

defendants’ motion.    After hearing the parties’ arguments, the

court ruled on the motion from the bench.     This order provides a

summary of the court’s oral rulings on each of plaintiff’s

claims.



Claims Against Dartmouth-Hitchcock Entities

     Counts I through III allege that D-H discriminated against

plaintiff on the basis of his national origin, race, and


     1 Plaintiff also sues the following related entities:
Dartmouth-Hitchcock Clinic, Mary Hitchcock Memorial Hospital,
and Dartmouth-Hitchcock Health. The designation “D-H” refers to
all the Dartmouth-Hitchcock entities collectively.
religion in violation of Title VII, 42 U.S.C. § 2000e, et seq.

Similarly, counts V through VII allege that D-H discriminated

against plaintiff on the basis of national origin, race, and

religion in violation of New Hampshire Revised Statutes

Annotated § (“RSA”) 354-A:7.    As explained at the hearing, there

is sufficient evidence in the record for the Title VII claims

and their state analogs to survive summary judgment.

       Count IV alleges that D-H discriminated against plaintiff

based on his age in violation of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 623.    Count VIII asserts a

parallel claim under state law: that D-H discriminated against

plaintiff on the basis of his age in violation of RSA 354-A:7.

For the reasons stated on the record, there is sufficient

evidence in the record for plaintiff’s federal and state age

discrimination claims to survive summary judgment.

       Finally, counts IX and X allege violations of the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq.    As plaintiff

conceded at the hearing, D-H is entitled to summary judgment on

these counts.

       To summarize: the motion for summary judgment is granted on

counts IX and X and denied as to counts I through VIII against

D-H.




                                  2
Claims Against Reverend Frank Macht Individually

    Counts I through III allege that Macht discriminated

against plaintiff on the basis of his national origin, race, and

religion in violation of Title VII.         Count IV asserts a claim of

age discrimination under the ADEA against Macht.         As plaintiff

conceded at the hearing, individuals may not be held liable

under Title VII or the ADEA.    See Fantini v. Salem State Coll.,

557 F.3d 22, 31 (1st Cir. 2009) (holding that there can be no

individual liability under Title VII and dismissing claims

against individual employee defendants); Ventura v. Hanitchak,

719 F. Supp. 2d 132, 137 (D. Mass. 2010) (same under Title VII

and ADEA).   Accordingly, Macht is entitled to summary judgment

on counts I through IV.

    Counts V through VIII assert that Macht discriminated

against plaintiff on the basis of his national origin, race,

religion, and age, in violation of RSA 354-A:7.         Although Macht

argues that individuals cannot be held liable under the New

Hampshire discrimination statute, the New Hampshire Supreme

Court has held to the contrary.       See    U.S. Equal Emp’t Opp.

Comm’n v. Fred Fuller Oil Co., 168 N.H. 606, 612 (2016) (holding

that, under RSA chapter 354-A, individuals may be held liable

for “aiding and abetting” discrimination).         Macht did not

address this precedent or explain why he is entitled to summary

judgment given that decision.     At oral argument, defense counsel

                                  3
conceded that—to the extent the RSA chapter 354-A claims against

D-H survive—these claims also survive as against Macht

individually.   Accordingly, the court denies Macht’s request for

summary judgment on counts V through VIII.

      In sum, the court grants the motion for summary judgment

with respect to Macht on counts I through IV and denies it with

respect to counts V through VIII.



Summary

      The court grants defendants’ motion for summary judgment

(doc. no. 28) in part and denies it in part.    The court grants

summary judgment to D-H on counts IX and X.    It also grants

summary judgment to Macht with respect to counts I through IV.

The motion for summary judgment is otherwise denied.    The

following claims survive summary judgment: counts I through VIII

against D-H (the Title VII and ADEA claims and their state

analogs) and counts V through VIII against Macht (the New

Hampshire discrimination claims).

      SO ORDERED.



                               __________________________
                               Landya McCafferty
                               United States District Judge

October 28, 2019

cc:   Counsel of Record

                                 4
